In a proceeding pursuant to CPLR article 78 to vacate a parole violation warrant and restore petitioner to parole, the New York State Board of Parole appeals from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), dated August 2,1982, which granted the application. Judgment affirmed (see Matter of Higgins v New York State Div. of Parole, 72 AD2d 583; People ex rel. Van Order v Walters, 86 AD2d 619). No costs or disbursements are awarded. Damiani, J. P., Mangano, Thompson and Boyers, JJ., concur.